Citation Nr: 0413711	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  96-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for a skin disorder of the 
feet.

2.  Entitlement to an increased rating for residuals of 
shrapnel fragment wound of the left leg, currently evaluated 
at 10 percent.

3.  Entitlement to an increased rating for residuals of 
shrapnel fragment wound of the right thigh, currently 
evaluated at 10 percent.

4.  Entitlement to an increased rating for residuals of 
shrapnel fragment wound of the left thigh, currently 
evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his February 1996 substantive appeal of the evaluation of 
his left leg shrapnel fragment wound (SFW) scar residuals, 
the veteran raised a separate claim of entitlement to service 
connection for a skin disorder associated with exposure to 
herbicides.  The April 1997 supplemental statement of the 
case (SSOC) informed the veteran that there was no new 
evidence submitted, as the skin disorder for which the 
veteran seeks service connection is not on the list of 
diseases deemed to be associated with exposure to herbicides.  
The veteran did not respond to the SSOC.  Therefore, the only 
issue before the Board as concerns a skin disorder is as set 
forth in the statement of the issues.

The increased ratings issues will be discussed in the remand 
portion of this decision.  The appeal of those issues is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  An August 1970 rating decision denied service connection 
for a skin condition of the feet, as there was no evidence in 
the service medical records (SMRs) of treatment for the 
condition, and it manifested several months after the 
veteran's discharge from active service.

2.  The veteran was notified of the August 1970 rating 
decision in October 1970.  There is no record in the claim 
file of the veteran having submitted a notice of disagreement 
with the denial of service connection for a skin disorder.  
The August 1970 rating decision became final in October 1971, 
and the last final decision on the issue of entitlement to 
service connection for a skin disorder.

3.  Evidence submitted since the August 1970 rating decision, 
when considered either alone or in connection with the other 
evidence of record assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a skin disorder of the feet.


CONCLUSION OF LAW

New and material evidence to reopen a claim for entitlement 
to service connection for a skin disorder of the feet has not 
been received.  38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
38 C.F.R. § 3.156 (2001) (in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective well 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, it applies to the veteran's case.
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made several years prior to November 
9, 2000, the date the VCAA was enacted.  However, assuming 
solely arguendo the application of Pelegrini, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.

The RO, in a letter dated in April 2003 (letter), informed 
the veteran of the provisions of the VCAA, VA's duty to 
assist him with the development of his claim, and how VA 
would comply with that duty.  The letter informed the veteran 
of the evidence necessary to support his claim, to include 
specific explanation of what constitutes new and material 
evidence in his case.  As to who would obtain what evidence, 
the letter listed the evidence already of record and 
associated with the claim file and asked the veteran to 
provide copies of any records in his possession.  Further, 
the letter informed the veteran that VA would obtain any VA 
or private treatment records he identified as bearing on his 
claim, provided he completed, signed, and returned, the 
provided VA Forms 21-4142 and 21-4138 to authorize VA to 
obtain the records on his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In light of the extended appeal period of this case 
and the multiple opportunities for the veteran and his 
representative to request development of additional evidence, 
and the letter, the Board finds harmless, the fact that the 
veteran received VCAA notice after the initial adjudication 
of his case.

As concerns the duty to assist, the RO obtained the veteran's 
treatment VA records, the private treatment records 
identified by him, and arranged for appropriate examinations 
throughout the appeal period.  All records obtained or 
generated have been associated with the claim file.  The 
Board finds that VA has complied with the VCAA duty to assist 
the veteran with the development of his claim.  38 C.F.R. § 
3.159(c) (2003).

Factual background.

Historically, the veteran filed his initial claim for service 
connection for a skin disorder on his feet in June 1970.  An 
August 1970 rating decision denied the claim for service 
connection for a skin disorder.  As set forth above, the 
veteran did not appeal the decision.

There are no entries in the SMRs for complaints, findings, or 
treatment for, a skin disorder of the feet.  The February 
1969 Report of Medical Examination for Separation reflects 
that the veteran's skin and feet were rated as normal.  It is 
also noted that the report of medical history completed at 
separation was negative for a history of skin diseases.

In support of his original claim, the veteran submitted a May 
1970 private treatment report from S.R.F., MD, which reflects 
that the veteran presented with acute vesicclo, bullous 
eruption, left foot.  Dr. F. rendered a diagnosis of 
dermatophytosis.  He did not render an opinion or observation 
as to the etiology of the veteran's skin disorder.

The July 1970 VA examination reflects that the veteran 
reported that he had a skin rash since 1968, but he did not 
seek treatment while in active service.  The examiner noted 
minimal scaling on the soles of the feet but more profuse 
scaling between the toes, especially the 4th and 5th toes of 
both feet.  The VA examiner also rendered a diagnosis of 
dermatophytosis.

The records contain some private medical records dated in the 
early 1990's.  There are no pertinent complaints or findings 
in these records.  In 1992, examination of the extremities 
revealed no pertinent findings.  Continuing skin pathology is 
not shown in these records.

In support of his application to reopen his previously denied 
claim, the veteran submitted a February 1996 private 
treatment report from V.J.R., D.P.M., which reflects that he 
treated the veteran for a dermatopathic infection of both 
feet.  Dr. R related that tests revealed the presence of 
yeast type organisms, and that the veteran's infection was 
resolving satisfactorily.  Dr. R did not provide any opinion 
as to etiology or infer any relationship between the 
veteran's skin infection and his active military service.

Analysis.

As noted above, the veteran filed his application to reopen 
his previously denied claim in 1996.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  Thus, 
the former version of 3.156(a) is applicable to the veteran's 
claim.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156 (2001).  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record, that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence submitted since the August 1970 rating decision 
reflects no more than the veteran was treated for an 
infectious skin condition of his feet.  This evidence, 
although new, in that it has not been considered previously, 
is redundant, as it only reflects a recurrence of the 
veteran's skin disorder of his feet.  Further, Dr. R.'s 
report is not material, as it does not address any potential 
relationship between the 1996 recurrence of the veteran's 
skin disorder of his feet and his active military service.  
Thus, it is not so significant, either alone or with the 
other evidence of record, that it must be considered in order 
to fairly decide the merits of the veteran's claim.  
38 C.F.R. § 3.156(a) (2001).  Further, it is noted that there 
is no evidence that shows a continuing or chronic skin 
disorder that can be related to service.  Records in the 
early 1990's did not show chronic skin pathology.  

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of reopening a claim and against reopening 
is roughly in balance.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against 
reopening, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. at 56.  The Board finds 
that the evidence preponderates against reopening, as the 
evidence is not new and material.  38 C.F.R. § 3.156(a) 
(2001).


ORDER

New and material evidence to reopen a previously denied claim 
for a skin disorder of the feet has not been received.  The 
appeal as to this issue is denied.

REMAND

A December 1967 DA Form 8-275-3, Clinical Record Cover Sheet, 
reflects that the veteran sustained multiple SFWs, open, both 
posterior thighs, without nerve or artery involvement.  
Treatment is reflected as including debridement.  Other 
records shown that he sustained the injuries in November 
1967.  These are the only records of the veteran's initial 
treatment for his SFWs in the claim file.  The examiner at 
the July 1970 VA examination examined and measured the 
veteran's residual scars on both thighs and his left leg, and 
noted that there was no functional disability.  The August 
1970 rating decision, which granted the veteran service 
connection for his SFW residuals, evaluated him under the 
rating criteria for skin disorders, scars.

The November 1997 VA joints and muscles examination report 
reflects that the veteran reported that he was evacuated to a 
hospital for treatment of his SFW, and that after his 
discharge from the hospital, he remained on light duty until 
his discharge from active service.  Physical examination 
revealed the left hip to be tender to palpation.  A 3 inch 
scar over the left lateral thigh was tender, with a soft 
tissue indentation.  The scars on the veteran's right thigh 
were tender to palpation.  Muscle testing in the lower 
extremities was characterized by giveway weakness at all 
groups attempted in the left lower extremity.  There was no 
thigh or calf muscle atrophy.  X-rays were interpreted as 
revealing shrapnel in the soft tissue of the left hip and 
left femur.  The examiner rendered a diagnosis of status post 
shrapnel injuries to the left lower extremity, with residual 
pain and weakness.

The February 2003 VA muscle examination report reflects that 
the veteran reported that he was hospitalized for 2 to 3 
months for the treatment of his SFW.  He reported weakness in 
his right thigh and left lower extremity, especially if he 
doesn't exercise and keep active.  He also reported numbness 
and a burning sensation of the left thigh and left leg, which 
resolves upon exercise.  The examiner noted detailed and 
precise examination of the veteran's scar residuals.  As 
concerns the veteran's muscles, however, the examiner noted 
"no gross muscle involvement noted at the time of this 
evaluation."  Muscle strength of the left lower extremity is 
4/5, all groups.  The examiner noted hypersensitivity to 
palpation over the left iliac crest.  Upon palpation, the 
veteran assessed his pain as 8/10.

X-ray examination reports were interpreted as revealing 
retained foreign bodies, distal portion of the middle third, 
lateral aspect, left thigh, presumably shrapnel, and multiple 
foreign bodies, distal third, right thigh, superficial 
foreign bodies, presumably shrapnel.  The examiner rendered a 
diagnosis of, well-healed shrapnel scars, bilateral thighs 
and left leg, with residuals of hypersensitivity at the 
scarred distal third, posterior aspect, right thigh, and 
retained shrapnel, bilateral thighs.

The veteran's representative asserts that the veteran should 
receive separate evaluations for muscle involvement and his 
scars as part of the rating for his SFW residuals.  The 
rating decisions have deemed the medical examinations as not 
showing muscle involvement.  The Board notes the fact that 
the inpatient and clinical records of the treatment of the 
veteran's SFW are not in the claim file.  The Board further 
notes the diagnosis of the November 1997 VA examination, 
which includes lower extremity weakness as a residual of the 
SFW.  Similarly, the February 2003 examination noted the 
hypersensitivity in the veteran's iliac crest area, but the 
examiner did not note any observation as to whether this 
sensitivity possibly is related to the veteran's scar 
residuals.

There also is the matter of the various x-ray reports in the 
claim file.  The x-ray reports done at the July 1970 VA 
examination reflect foreign bodies in the left thigh in the 
region of the genitals, the middle third, left leg, and just 
above the knee joint, right thigh.  The 1997 examination 
report reflects interpretations of foreign bodies in the soft 
tissue of the left hip, and no mention is made of the 
veteran's right side.  Finally, the Board notes that the 
examiner at the February 2003 examination did not have access 
to the veteran's claim file.

In addition to reconciling the examinations of 1997 and 2003 
as to potential muscle weakness or other SFW residuals, the 
Boards believes the inpatient treatment and clinical records 
of the veteran's initial treatment of his wounds will be 
helpful.  The ability to determine the track of projectiles 
is very helpful in evaluating muscle injuries, and the 
initial treatment records generally are the best source.  
Further, the initial treatment records should reflect whether 
an infection was a part of the wound, which also can impact 
the evaluation of muscle injuries.  See 38 C.F.R. § 4.56 
(2003).

Accordingly, the case is REMANDED for the following:

1.  The RO shall inquire of the National 
Personnel Records Center as to whether 
there are any inpatient and clinical 
records on the veteran, which were 
generated by the 12th Evacuation Hospital 
APO 96353; the 25th Medical Battalion, 
APO 96225; and or the 106th Hospital, APO 
96503 (or 96563); and, if so, to obtain 
those records.

2.  After the above is completed, and 
any records obtained associated with the 
claim file, the RO shall arrange an 
appropriate examination to determine the 
nature and severity of the veteran's SFW 
residuals.  All indicated tests and 
evaluations should be performed.  
Request the examiners to opine whether 
any hypersensitivity or lower extremity 
weakness is related to the veteran's 
SFW, to include retained shrapnel.  
Request that the examiner(s) also 
determine the precise location of any 
retained foreign bodies revealed by x-
ray or other diagnostic tests.  Function 
impairment, including any muscle 
weakness should be set forth if found.  
If there are limitations caused by 
scarring and other limitations secondary 
to muscle injury, they should be 
specifically delineated.  If there are 
not separate limitations, that should 
also be set forth.  The RO shall ensure 
that the claim file is made available to 
all examiners.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record.  The 
RO shall determine which rating criteria 
are more favorable to the veteran, if 
any.  To the extent that any benefit 
sought on appeal remains denied, issue 
the veteran a SSOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



